DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 March 2022 has been entered.
This Office Action is responsive to the amendment filed with the RCE filed on 02 March 2022. As directed by the amendment: Claims 1, 9, and 10 have been amended, no claims have been cancelled, and no claims have been added.  Thus, Claims 1-10 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 7 and 8, the claims recite “a measuring device configured to measure data included in the physical information”. However, Claim 1 (from which Claims 7 and 8 depend) has been amended to recite “one or more sensors to sense biological information of the worker”. It is unclear as to whether “a measuring device” as recited in Claims 7 and 8 are one of the “one or more sensors” as recited in Claim 1, or a different measuring device/sensor. Therefore, these limitations are indefinite. For purposes of examination, the Examiner will interpret “a measuring device” as being one of the sensors as recited in Claim 1. Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1:
Claims 1 and 10 recite “a worker management apparatus” and “a recording medium having a worker management program 20stored thereon” respectively, which is within the four statutory categories (machine). Claim 9 recites “a worker management method”, which is within the four statutory categories (process). Claims 1-10 are directed to an abstract idea as described below.
Step 2A – Prong One:
Claims 1, 9, and 10, the claims recites a 15worker management apparatus, method, and a recording medium having a worker management program 20stored thereon, respectively, generating work performance information representing a performance state of work by a worker; acquiring physical information, representing a physical condition relating to the worker, outside working hours as well as within working hours by controlling one or more sensors to sense biological information of the worker; estimating an influence of the physical condition upon the performance state based on the work performance information, the physical information, and information representing a characteristic of the worker; and  generating information representing a measure to improve the performance state relating to the worker, according to a result of the estimating. 
However, the limitations of “generating work performance information” , “estimating an influence of the physical condition upon the performance state”, and “generating information representing a measure to improve the performance state”  are merely a mental process, because these steps are akin to having a manager, doctor, or another human actor performing an evaluation or diagnosis and mentally evaluating input information and sensed biological information. Therefore, these steps may be performed mentally by a human actor. Each of these recited steps are merely evaluating work performance based on worker production or worker state, and could be simply observed, and all of which could be practically performed in the human mind. The concept of evaluating work performance and generating information representing a measure to improve the performance state relating to the worker is a routine practice of human management. There is nothing in the claim limitations that preclude the steps from practically being performed mentally by one or more human managers or observers, such as by visually comparing charts/plots or other data. This is merely a mental process, because it is akin to having a manager observing and evaluating work performance of a worker, and mentally determining or estimating ways to improve work performance based on the observing/evaluating.
Claims 2-8, which depend from Claim 1, only recite additional features of the sensed information and additional evaluation steps, which may also be performed by a human actor. For example, dependent Claim 4 recites “generat[ing] the work performance information, based on a result product which the worker creates in connection with the work, or information representing a working state by the worker,” which is merely evaluating work performance based on worker production or worker state.    
If claim limitations, under their broadest reasonable interpretation covers he performance of the limitations within the human mind, or by a human using a pen and paper, then it falls within “mental processes” grouping of abstract ideas. See MPEP 2106.04(a)(2)(III).
Step 2A – Prong Two:
The judicial exception is not integrated into a practical application. Claim 1 only recites the additional limitations of “a processor”, “a memory” and “one or more sensors”. Claim 9 only recites the additional limitations of “an information processing apparatus” and “one or more sensors”. Claim 10 only recites the additional limitations of “a computer”, “a recording medium” and “one or more sensors”. Claims 7 and 8 only recite the additional structure of “a measuring device configured to measure…at least any one of a heart rate, a blood pressure, a body temperature, and a number of steps”. 
However, the computing and sensor components are recited at a high level of generality (i.e. most electronic medical systems would be known to have these components), and they amount to no more than pre-solution activity of data gathering with a computer system and medical sensors. Furthermore, the processing/computing components themselves are simply listed within the Specification without any additional specific structure, and particularly described as “general” (Page 28 of Specification). This pre-solution activity of data gathering using a computing system and sensors is well-understood, routine, and conventional in the field of medical technology. For example, see the Ebesu and Woody et al. references cited below which described known computer systems with medical sensors, and medical data collection/processing, as well as Neuman (Neuman, M. R. “Biopotential Electrodes.” The Biomedical Engineering Handbook: Second Ed. Joseph D. Bronzino; Boca Raton: CRC Press LLC, 2000) which describes several known sensors for medical signal sensing and processing (Table 48.1, Sections 48.1 and 48.4) for further evaluation and diagnosis. 
In order for the claims to rise to being integrated into a practical application, a judicial exception must be implemented with, or used in conjunction with, a particular machine or manufacture that is integral to the claim (see MPEP 2106.05(b) and 2106.04(d)). Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the claims are directed to an abstract idea. As described above, Claims 1-10 only recite other limitations of evaluating and analyzing information, which may be done mentally by a human actor.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to the integration of the judicial exception into a practical application (Step 2A- Prong Two), the additional elements of using generic computer components and sensors to perform the information evaluation and analysis steps amounts to no more than mere instruction to apply the exception using known and generic elements. The only structure elements recited in the claims are of “a processor”, “a memory”, “one or more sensors”, “an information processing apparatus”, “a computer”, “a recording medium”, and “a measuring device”. These computing and sensor components are recited at a high level of generality (i.e. most electronic medical systems would be known to have these components), and they amount to no more than pre-solution activity of data gathering with a computer system and medical sensors. These elements only provide conventional, well-known sensing and computing functions that do not add meaningful limits to practicing the abstract idea. This pre-solution activity of data gathering using a computing system and sensors is well-understood, routine, and conventional in the field of medical technology. For example, see the Ebesu and Woody et al. references cited below which described known computer systems with medical sensors, and medical data collection/processing, as well as Neuman (Neuman, M. R. “Biopotential Electrodes.” The Biomedical Engineering Handbook: Second Ed. Joseph D. Bronzino; Boca Raton: CRC Press LLC, 2000) which describes several known sensors for medical signal sensing and processing (Table 48.1, Sections 48.1 and 48.4) for further evaluation and diagnosis. Furthermore, the evaluations steps of Claims 1-10 do not recite any additional structure or limitations on practical applications (e.g. specific treatment or tangible results). Therefore, the claims are not patent eligible. 

Therefore, Claims 1-10 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ebesu (US Publication No. 2018/0144427, previously cited). 
Regarding Claim 1, Ebesu discloses a 15worker management apparatus comprising: a processor (CPU, Paragraph 0059, computer, Paragraph 0035, 0046, 0050, 0053-0054, 0068, processor, 0296); and  5a memory storing instructions (RAM/ROM, Paragraph 0004, 0058-0059) to be executed by the processor by causing the processor to execute (Paragraph 0059): generating work performance information (worker data, Abstract, Paragraph 0004, 0029, worker load/performance, Paragraph 0034-0036, 0104, 0256, 0259, Claim 1, 17) representing a performance state of work by a worker; acquiring physical information, representing a physical condition relating to the worker (Paragraph 0041, 0060, 0092, 0181-0182, 0240), outside working hours as well as within working hours (working hours, Paragraph 0061, 0089, 0099-00100, 0117, 0170, 0272; sleeping/at home hours, Paragraph 0061, 0179, 0142, 0182) by controlling one or more sensors (sensor 19, Fig. 3; Paragraph 0060-0061, 0083) to sense biological information of the worker (e.g. heart rate, steps, blood pressure, body temperature, Paragraph 0060, 0181, 0240, 0272); estimating an influence of the physical condition upon the performance state (fatigue, accident/error risk level, and/or performance level, Paragraph 0106, 0120, 0174, 0176, 0180, 0274, 0259, See Table 3) based on the work performance information, the physical information, and information representing a characteristic of the worker (worker data over time, Abstract, Paragraph 0004, 0029, worker load/performance over time, Paragraph 0034-0036, 0104, 0256, 0259, Claim 1, 17, based on sensor/posture data, Paragraph 0041, 0060, 0092, 0181, 0240, historical performance/illness/accidents, Paragraph 0103-0104, 0110, 0163, 0176, and sensed biological information, Paragraph 0060, 0181, 0240, 0272); and generating information representing a measure to improve the performance state relating to the worker (generating an alert, Paragraph 0035, 00119-0120, instructing worker to rest/drink liquid, Paragraph 0035, 0106, 0249,  improving work environment, Paragraph 0035, accident prevention, Paragraph 0106, 0174, 0176, Flowcharts of Figs. 13 and 19, which generates warnings/alerts [Steps S62, S70, S66] in response to estimating of the influence upon the performance state), according to a result of the estimating (fatigue, accident/error risk level, and/or performance level, Paragraph 0106, 0120, 0174, 0176, 0180, 0274, 0259 -  See Table 3, which relates history of work performance, history of physical information, and performance state estimation). 
Regarding Claim 4, Ebesu discloses a 15worker management apparatus further 5wherein the processor generates the work performance information, based on a result product which the worker creates in connection with the work (number of errors, Paragraph 0274, 0277, accidents, Paragraph 0103, 0110, Table 3, and/or performance level, Paragraph 0256, 0259), or information representing a working state by the worker (fatigue, accident/error risk level, and/or performance level, Paragraph 0106, 0120, 0174, 0176, 0180, 0274, 0259).  
Regarding Claim 5, Ebesu discloses a 15worker management apparatus further 5wherein the processor estimates an action or a state of the worker (fatigue, accident/error risk level, and/or performance level, Paragraph 0106, 0120, 0174, 0176, 0180, 0274, 0259), based on the physical information (sensor or posture data, Paragraph 0041, 0060, 0092, 0181, 0240).  
Regarding Claim 6, Ebesu discloses a 15worker management apparatus further 5wherein 15the memory stores (62, 63, 64, Fig. 5, Paragraph 0091, 0092, 0103, 0112) history information in which a history of the work performance information and a history of the physical information relating to the worker (Paragraph 0004, 0089, 0103, 0110, 0162-0163) are associated with each other, and the processor generates the information representing the characteristic of the worker, based on the history information (work performance in the past/over time, Paragraph 0089, 0099, 0108, 0110, 0162, Claim 1, 12, 15).  
Regarding Claims 7 and 8, Ebesu discloses a 15worker management apparatus further 20comprisingDocket No.: J-19-0094 33 a measuring device (sensor 19, Fig. 3) configured to measure data included in the physical information, and to transmit the measured data to the processor (1, 4, Fig. 1, communication module/Bluetooth, Paragraph 0061, 0063, radio communication, Paragraph 0066), wherein 5the measuring device is configured to measure, as the data, at least any one of a heart rate (Paragraph 0181), a blood pressure (Paragraph 0060), a body temperature (Paragraph 0060), and a number of steps relating to the worker (steps, Table 2B-2C, Paragraph 0240, 0272).  
Regarding Claim 9, Ebesu discloses a worker management method (Abstract) comprising causing an information processing apparatus to execute (CPU, Paragraph 0059, computer, Paragraph 0035, 0046, 0050, 0053-0054, 0059, 0068, processor, 0296):  10 generating work performance information (worker data, Abstract, Paragraph 0004, 0029, worker load/performance, Paragraph 0034-0036, 0104, 0256, 0259, Claim 1, 17) representing a performance state of work by a worker; acquiring physical information, representing a physical condition relating to the worker (Paragraph 0041, 0060, 0092, 0181-0182, 0240), outside working hours as well as within working hours (working hours, Paragraph 0061, 0089, 0099-00100, 0117, 0170, 0272; sleeping/at home hours, Paragraph 0061, 0142, 0179, 0182) by controlling one or more sensors (sensor 19, Fig. 3; Paragraph 0060-0061, 0083) to sense biological information of the worker (e.g. heart rate, steps, blood pressure, body temperature, Paragraph 0060, 0181, 0240, 0272); estimating an influence of the physical condition upon the performance state (fatigue, accident/error risk level, and/or performance level, Paragraph 0106, 0120, 0174, 0176, 0180, 0274, 0259, See Table 3) based on the work performance information, the physical information, and information representing a characteristic of the worker (worker data over time, Abstract, Paragraph 0004, 0029, worker load/performance over time, Paragraph 0034-0036, 0104, 0256, 0259, Claim 1, 17, based on sensor/posture data, Paragraph 0041, 0060, 0092, 0181, 0240, historical performance/illness/accidents, Paragraph 0103-0104, 0110, 0163, 0176, and sensed biological information, Paragraph 0060, 0181, 0240, 0272); and generating information representing a measure to improve the performance state relating to the worker (generating an alert, Paragraph 0035, 00119-0120, instructing worker to rest/drink liquid, Paragraph 0035, 0106, 0249,  improving work environment, Paragraph 0035, accident prevention, Paragraph 0106, 0174, 0176, Flowcharts of Figs. 13 and 19, which generates warnings/alerts [Steps S62, S70, S66] in response to estimating of the influence upon the performance state), according to a result of the estimating (fatigue, accident/error risk level, and/or performance level, Paragraph 0106, 0120, 0174, 0176, 0180, 0274, 0259 -  See Table 3, which relates history of work performance, history of physical information, and performance state estimation).
Regarding Claim 10, Ebesu discloses a recording medium having a worker management program 20stored thereon, the program causing a computer (CPU, Paragraph 0059, computer, Paragraph 0035, 0046, 0050, 0053-0054, 0059, 0068, processor, 0296) to execute: generating work performance information (worker data, Abstract, Paragraph 0004, 0029, worker load/performance, Paragraph 0034-0036, 0104, 0256, 0259, Claim 1, 17) representing a performance state of work by a worker; acquiring physical information, representing a physical condition relating to the worker (Paragraph 0041, 0060, 0092, 0181-0182, 0240), outside working hours as well as within working hours (working hours, Paragraph 0061, 0089, 0099-00100, 0117, 0170, 0272; sleeping/at home hours, Paragraph 0061, 0142, 0179, 0182) by controlling one or more sensors (sensor 19, Fig. 3; Paragraph 0060-0061, 0083) to sense biological information of the worker (e.g. heart rate, steps, blood pressure, body temperature, Paragraph 0060, 0181, 0240, 0272); estimating an influence of the physical condition upon the performance state (fatigue, accident/error risk level, and/or performance level, Paragraph 0106, 0120, 0174, 0176, 0180, 0274, 0259, See Table 3) based on the work performance information, the physical information, and information representing a characteristic of the worker (worker data over time, Abstract, Paragraph 0004, 0029, worker load/performance over time, Paragraph 0034-0036, 0104, 0256, 0259, Claim 1, 17, based on sensor/posture data, Paragraph 0041, 0060, 0092, 0181, 0240, historical performance/illness/accidents, Paragraph 0103-0104, 0110, 0163, 0176, and sensed biological information, Paragraph 0060, 0181, 0240, 0272); and generating information representing a measure to improve the performance state relating to the worker (generating an alert, Paragraph 0035, 00119-0120, instructing worker to rest/drink liquid, Paragraph 0035, 0106, 0249,  improving work environment, Paragraph 0035, accident prevention, Paragraph 0106, 0174, 0176, Flowcharts of Figs. 13 and 19, which generates warnings/alerts [Steps S62, S70, S66] in response to estimating of the influence upon the performance state), according to a result of the estimating (fatigue, accident/error risk level, and/or performance level, Paragraph 0106, 0120, 0174, 0176, 0180, 0274, 0259 -  See Table 3, which relates history of work performance, history of physical information, and performance state estimation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ebesu in view of Woody et al. (US Publication No. 2013/0226607, previously cited).
Regarding Claims 2 and 3, Ebesu discloses a 15worker management apparatus wherein worker information is only analyzed when the worker is at a specific location (Paragraph 0170), but does not specifically disclose wherein the processor acquires the physical information, based on permission information representing a permission by the worker to disclose the physical 20information, whereinDocket No.: J-19-0094 32 the permission information represents at least any one of an item in the physical information, a time slot in which the physical information is measured, and a range of a value indicated by the physical information.  
However, Woody et al. teaches an apparatus and system to evaluate patient and/or caregiver information from collected physical information (Abstract, Paragraph 0024-0025) wherein physical information is acquired based on permission information representing a permission by the worker to disclose the physical 20information (Paragraph 0042, 0016, Claim 11), whereinDocket No.: J-19-0094 32 the permission information represents at least any one of an item in the physical information (Paragraph 0016, 0042, 0012) and/or a time slot in which the physical information is measured (during heath evaluation visit, Paragraph 0016, 0014, Claim 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention acquire to the physical information, based on permission information representing a permission by the worker to disclose the physical 20information, whereinDocket No.: J-19-0094 32 the permission information represents an item in the physical information, as taught by Woody et al., in the worker management apparatus disclosed by Ebesu, in order to protect worker privacy by preventing the collection of personal data without authorization, as also taught by Woody et al. (Paragraph 0016, 0042, 0058, Claim 11). 
Response to Arguments
The Applicant’s amendments to Claim 1, 9, and 10 filed in the RCE filed 02 March 2022 overcomes the previous 35 USC 112(b)/pre-AIA  second paragraph rejections by clarifying the language. However, new 35 USC 112(b)/pre-AIA  second paragraph rejections have been made above with respect to Claims 7 and 8 necessitated by the Applicant’s amendments. 
The Applicant's arguments (Pages 7-9 of RCE) filed in the RCE filed 02 March 2022 with respect to the previous 35 USC 101 rejections have been fully considered but are not persuasive. 
The Applicants specifically argues that the claims have been amended to recite “controlling one or more sensors to sense biological information of the worker” which provides structure to overcome the previous 35 USC 101 rejections (Page 7 of RCE), and further:
As such, see at least Applicant's originally-filed Specification at paragraphs [0002]- [0014] and [0035]-[0048] which may be understood to indicate that features, such as those claimed and at least taken as a whole and not simplified for the purpose of finding them "akin" to a "mental process", are not features capable of practical performance in the human mind even with the aid of a pen and paper (in the context of the USPTO's herein-cited guidance's comments that such aid is merely recording part of a credit card number) and instead would be advantageous and would require use of computer technology.

However, the Examiner disagrees with these arguments. As described in detail in the above 35 USC 101 rejections, the limitations of “generating work performance information” , “estimating an influence of the physical condition upon the performance state”, and “generating information representing a measure to improve the performance state”  are merely a mental process, because these steps are akin to having a manager, doctor, or another human actor performing an evaluation or diagnosis and mentally evaluating input information and sensed biological information. Therefore, these steps may be performed mentally by a human actor. Each of these recited steps are merely evaluating work performance based on worker production or worker state, and could be simply observed, and all of which could be practically performed in the human mind. The concept of evaluating work performance and generating information representing a measure to improve the performance state relating to the worker is a routine practice of human management. There is nothing in the claim limitations that preclude the steps from practically being performed mentally by one or more human managers or observers, such as by visually comparing charts/plots or other data. This is merely a mental process, because it is akin to having a manager observing and evaluating work performance of a worker, and mentally determining or estimating ways to improve work performance based on the observing/evaluating. Furthermore, the computing and sensor components are recited at a high level of generality (i.e. most electronic medical systems would be known to have these components), and they amount to no more than pre-solution activity of data gathering with a computer system and medical sensors. As stated above, the processing/computing components themselves are simply listed within the Specification without any additional specific structure, and particularly described as “general” (Page 28 of Specification). This pre-solution activity of data gathering using a computing system and sensors is well-understood, routine, and conventional in the field of medical technology. For example, see the Ebesu and Woody et al. references cited below which described known computer systems with medical sensors, and medical data collection/processing, as well as Neuman (Neuman, M. R. “Biopotential Electrodes.” The Biomedical Engineering Handbook: Second Ed. Joseph D. Bronzino; Boca Raton: CRC Press LLC, 2000) which describes several known sensors for medical signal sensing and processing (Table 48.1, Sections 48.1 and 48.4) for further evaluation and diagnosis. Therefore, in order for the claims to rise to being integrated into a practical application, a judicial exception must be implemented with, or used in conjunction with, a particular machine or manufacture that is integral to the claim (see MPEP 2106.05(b) and 2106.04(d)). Therefore, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the claims are directed to an abstract idea. As described above, Claims 1-10 only recite other limitations of evaluating and analyzing information, which may be done mentally by a human actor.
Therefore, Claims 1-10 remain rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 
Furthermore, the Applicant’s arguments filed in the Response filed 02 March 2022 with respect to the previous 35 USC 102(a)(1) rejections have been fully considered but are not persuasive.
The Applicant specifically argues that the previously cited Ebesu reference does not explicitly close the newly added limitations to Claims 1, 9, and 10, particularly “acquiring physical information, representing a physical condition relating to the worker, outside working hours as well as within working hours by controlling one or more sensors to sense biological information of the worker”. However, the Examiner disagrees with these arguments. Ebesu explicitly discloses that the apparatus and method includes the steps of acquiring physical information, representing a physical condition relating to the worker (Paragraph 0041, 0060, 0092, 0181-0182, 0240), outside working hours as well as within working hours (working hours, Paragraph 0061, 0089, 0099-00100, 0117, 0170, 0272; sleeping/at home hours, Paragraph 0061, 0179, 0142, 0182) by controlling one or more sensors (sensor 19, Fig. 3; Paragraph 0060-0061, 0083) to sense biological information of the worker (e.g. heart rate, steps, blood pressure, body temperature, Paragraph 0060, 0181, 0240, 0272). For example, the information acquisition steps of Fig. 7 are stated to be “executed before the working hours start” (Paragraph 0142).  Additionally, Ebesu discloses, “the live-subject sensor 19…can detect the pulse or the like even during the sleep at home” (Paragraph 0061) and “it is still preferable that the live-subject information be monitored at all times during the work” (Paragraph 0089). Therefore, the Examiner maintains that Ebesu discloses “acquiring physical information, representing a physical condition relating to the worker, outside working hours as well as within working hours by controlling one or more sensors to sense biological information of the worker” as required by Claims 1, 9, and 10, because Ebesu explicitly discloses acquiring the biological information both during the actual work and before/after working hours (e.g. sleeping hours). 
No additional arguments were presented specifically with respect to the previous 35 USC 102(a)(1) or 103 rejections of dependent Claims 2-8, or with respect to the previously cited Woody et al reference. Therefore, Claims 1-10 remain rejected as described in detail above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA M. BAYS/Examiner, Art Unit 3792